DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 02/23/2022.
Claims 2-5 and 13-16 are withdrawn as being drawn to a non-elected species.  Claims 1, 6-12, and 17-20 are pending and examined below.

Election/Restrictions
Applicant’s election without traverse of Species 2, the embodiment shown in Figures 12-14, in the reply filed on 11/09/2021 is acknowledged. 

Claims 2-5 and 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over reference Beardsley et al. (8136711) in view of reference Schuckmann et al. (2015/0374365).
Regarding claim 1, Beardsley et al. disclose a surgical device (10) comprising:
an elongate body (18) having a proximal portion and a distal portion; and
a tool assembly (20) defining a longitudinal axis and including:
a cartridge assembly (34);
an anvil (28) including a proximal portion and a distal portion,
wherein the anvil (28) is coupled to the cartridge assembly (34) such that the tool assembly (20) is movable from an open position to a clamped position; and
a dissector tip (800) including a body having a proximal portion and a distal portion,
wherein the body having a thickness that decreases towards the distal portion of the body of the dissector tip (800), and
wherein the body being movably coupled to the anvil (28) for movement between a first position (Figure 34) substantially aligned with the longitudinal axis and a second position (Figure 35) defining an acute angle with the longitudinal axis.
(Figure 1, 34-35 and Column 7 lines 7-14, 33-44, Column 21 lines 36-44)
[AltContent: textbox (Distal Portion)][AltContent: textbox (Distal Portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Proximal Portion)][AltContent: textbox (Proximal Portion)][AltContent: textbox (Beardsley et al.)]
    PNG
    media_image1.png
    440
    583
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Clevis)][AltContent: arrow][AltContent: rect][AltContent: textbox (Distal Portion)][AltContent: arrow][AltContent: textbox (Proximal Portion)][AltContent: textbox (Beardsley et al.)]
    PNG
    media_image2.png
    186
    457
    media_image2.png
    Greyscale

However, Beardsley et al. do not disclose a retaining member engaged with the dissector tip to releasably retain the dissector tip.
Schuckmann et al. disclose articulation joint (234) comprising: a first body (372); a second body (376); and a retaining member (262, 364), wherein the second body (376) is movably coupled to the first body (372), wherein the retaining member (262, 364) is supported on the first body (372), and wherein the retaining member (262, 364) is configured to engage with the second body (376) to releasably retain the second body (376). (Figure 18A-18E and Page 8 paragraph 80-81)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the tool assembly of Beardsley et al. by incorporating the retaining member as taught by Schuckmann et al., since page 9 paragraph 83 states such a modification would ensure the articulation angle is maintained.
Since Beardsley et al. disclose the dissector tip on the distal end of the anvil, the retaining member is interpreted to be situated on the distal end of the anvil in order to engage with the dissector tip.
Regarding claim 6, Beardsley et al. modified by Schuckmann et al. disclose the retaining member (Schuckmann et al. – 262, 364) includes a plunger (Schuckmann et al. – 262) that is releasably engaged with the dissector tip (Beardsley et al. – 800) to retain the dissector tip (Beardsley et al. – 800) in one of the first or second position. (Schuckmann et al. – Page 8 paragraph 81, Page 9 paragraph 83)
Regarding claim 7, Beardsley et al. modified by Schuckmann et al. disclose the retaining member (Schuckmann et al. – 262, 364) includes a biasing member (Schuckmann et al. – 364) that is engaged with the plunger (Schuckmann et al. – 262) to urge the plunger (Schuckmann et al. – 262) into engagement with the dissector tip (Beardsley et al. – 800). (Schuckmann et al. – Page 8 paragraph 81)
Regarding claim 8, Beardsley et al. modified by Schuckmann et al. disclose the plunger (Schuckmann et al. – 262) includes a protrusion (Schuckmann et al. – 336) and the dissector tip (Beardsley et al. – 800) includes a proximal face that defines spaced recesses (Schuckmann et al. – 333, 335), wherein the protrusion (Schuckmann et al. – 336) is received within one of spaced recesses (Schuckmann et al. – 333, 335) to retain the dissector tip (Beardsley et al. – 800) in one of the first or second positions. (Schuckmann et al. – Page 9 paragraph 83)
Regarding claim 9, Beardsley et al. modified by Schuckmann et al. disclose the distal portion of anvil (Beardsley et al. – 28) includes a clevis (Beardsley et al. – see figure 34 above) and the proximal portion of the dissector tip (Beardsley et al. – 800) includes a hinge portion that is supported within the clevis by a clevis pin (Beardsley et al. – 808). (Beardsley et al. – Column 21 lines 36-44)
Regarding claim 10, Beardsley et al. modified by Schuckmann et al. disclose the proximal face of the dissector tip (Beardsley et al. – 800) is located on the hinge portion of the dissector tip (Beardsley et al. – 800). (Beardsley et al. – Figures 34-35)
Regarding claim 11, Beardsley et al. modified by Schuckmann et al. disclose a handle assembly (Beardsley et al. – 12), wherein the proximal portion of the elongate body (Beardsley et al. – 18) coupled to the handle assembly (Beardsley et al. – 12). (Figure 1 and Column 7 lines 7-14)
Regarding claim 12, Beardsley et al. disclose an anvil assembly (28, 800) comprising:
an anvil (28) defining a longitudinal axis and including a proximal portion and a distal portion;
a dissector tip (800) including a body having a proximal portion and a distal portion,
wherein the body having a thickness that decreases towards the distal portion of the body of the dissector tip (800), and
wherein the body being movably coupled to the anvil (28) for movement between a first position (Figure 34) substantially aligned with the longitudinal axis and a second position (Figure 35) defining an acute angle with the longitudinal axis.
(Figure 1, 34-35 and Column 7 lines 7-14, 33-44, Column 21 lines 36-44)
However, Beardsley et al. do not disclose a retaining member engaged with the dissector tip to releasably retain the dissector tip.
Schuckmann et al. disclose articulation joint (234) comprising: a first body (372); a second body (376); and a retaining member (262, 364), wherein the second body (376) is movably coupled to the first body (372), wherein the retaining member (262, 364) is supported on the first body (372), and wherein the retaining member (262, 364) is configured to engage with the second body (376) to releasably retain the second body (376). (Figure 18A-18E and Page 8 paragraph 80-81)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the tool assembly of Beardsley et al. by incorporating the retaining member as taught by Schuckmann et al., since page 9 paragraph 83 states such a modification would ensure the articulation angle is maintained.
Since Beardsley et al. disclose the dissector tip on the distal end of the anvil, the retaining member is interpreted to be situated on the distal end of the anvil in order to engage with the dissector tip.
Regarding claim 17, Beardsley et al. modified by Schuckmann et al. disclose the retaining member (Schuckmann et al. – 262, 364) includes a plunger (Schuckmann et al. – 262) that is releasably engaged with the dissector tip (Beardsley et al. – 800) to retain the dissector tip (Beardsley et al. – 800) in one of the first or second position. (Schuckmann et al. – Page 8 paragraph 81, Page 9 paragraph 83)
Regarding claim 18, Beardsley et al. modified by Schuckmann et al. disclose the retaining member (Schuckmann et al. – 262, 364) includes a biasing member (Schuckmann et al. – 364) that is engaged with the plunger (Schuckmann et al. – 262) to urge the plunger (Schuckmann et al. – 262) into engagement with the dissector tip (Beardsley et al. – 800). (Schuckmann et al. – Page 8 paragraph 81)
Regarding claim 19, Beardsley et al. modified by Schuckmann et al. disclose the plunger (Schuckmann et al. – 262) includes a protrusion (Schuckmann et al. – 336) and the dissector tip (Beardsley et al. – 800) includes a proximal face that defines spaced recesses (Schuckmann et al. – 333, 335), wherein the protrusion (Schuckmann et al. – 336) is received within one of spaced recesses (Schuckmann et al. – 333, 335) to retain the dissector tip (Beardsley et al. – 800) in one of the first or second positions. (Schuckmann et al. – Page 9 paragraph 83)
Regarding claim 20, Beardsley et al. modified by Schuckmann et al. disclose the distal portion of anvil (Beardsley et al. – 28) includes a clevis (Beardsley et al. – see figure 34 above) and the proximal portion of the dissector tip (Beardsley et al. – 800) includes a hinge portion that is supported within the clevis by a clevis pin (Beardsley et al. – 808), wherein the proximal face of the dissector tip (Beardsley et al. – 800) is located on the hinge portion of the dissector tip (Beardsley et al. – 800). (Beardsley et al. – Figures 34-35 and Column 21 lines 36-44)

Response to Arguments
Claims 2-5 and 13-16 are withdrawn as being drawn to a non-elected species.  Claims 1, 6-12, and 17-20 are pending in the application.

In response to the arguments of the objections toward the Claims, in view of the amendments to the Claims, Examiner withdraws the Claim objections.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the Claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Beardsley et al. (8136711) modified by reference Schuckmann et al. (2015/0374365), Examiner finds the arguments not persuasive.
Applicant states:
Applicant respectfully submits that neither Beardsley nor Schuckmann disclose "a retaining member supported on the distal portion of the anvil, the retaining member engaged with the dissector tip to releasably retain the dissector tip in one of the first or second positions."

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Beardsley et al. is relied upon for the teaching of a surgical device comprising: an anvil; and a dissector tip situated on the anvil, wherein the dissector tip being movable between a first position and a second position.  Beardsley et al. is not relied upon for the teaching of a retaining member engaged with the dissector tip.
Schuckmann et al. is relied upon for the teaching of an articulation joint comprising: a first body, a second body, and a retaining member, wherein the retaining member is supported on the first body and is configured to engage the second body.
When modifying Beardsley et al. in view of Schuckmann et al., the person of ordinary skill in the art would incorporate the retaining member to engage with the dissector tip.  Since Beardsley et al. disclose the dissector tip on the distal end of the anvil, the retaining member would be situated on the distal end of the anvil in order to engage with the dissector tip.
Therefore, Beardsley et al. modified by Schuckmann et al. do disclose a retaining member supported on the distal portion of the anvil, the retaining member engaged with the dissector tip to releasably retain the dissector tip in one of the first or second positions.
Applicant states:
Applicant further submits that neither Beardsley nor Schuckmann provide any motivation for modifying Beardsley in view of Schuckmann as suggested by the Office in the Office Action. More specifically, Schuckmann's teaching of a lock bar for locking the end effector in a particular articulated position would not provide any motivation to one having ordinary skill in the art to provide a retaining member to retain the position of the introducer member of Beardsley in a fixed position.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Beardsley et al. disclose a device comprising a first body (i.e. the anvil) and a second body (i.e. the dissector tip), wherein the second body is movable between a first position and a second position, and Schuckmann et al. disclose a device comprising: a first body, a second body, and a retaining member, wherein the retaining member is supported on the first body and is configured to engage the second body.
Schuckmann et al. also disclose that by having the retaining member the second body can be maintained at the desired angle relative to the first body.  Therefore, the person of ordinary skill in the art would be motivated to modifying Beardsley et al. by incorporating the retaining member, as taught by Schuckmann et al., in order to maintain the dissector tip at the desired angle relative to the anvil.
Applicant states:
Applicant also notes that even if there was motivation to modify Beardsley in view of Schuckmann as suggested in the Office Action, the modified device still would not meet the requirements of independent claim 1. More particularly, independent claim 1 requires "a retaining member supported on the distal portion of the anvil." If Beardsley were to be modified in view of Schuckmann in the manner suggested in the Office Action, the lock bar of Schuckmann would be supported proximally of the end effector and not on a distal portion of the anvil as recited in independent claim 1. For at least this reason as well, Applicant submits that independent claim 1 is patentable over Beardsley and Schuckmann.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Schuckmann et al. is not relied upon for the teaching of an end effector or the teaching of an elongated body.  Schuckmann et al. is relied upon for the teaching of an articulation joint comprising: a first body, a second body, and a retaining member, wherein the retaining member is supported on the first body and is configured to engage the second body.
Beardsley et al. is relied upon for the teaching of a surgical device comprising: an anvil; and a dissector tip situated on the anvil, wherein the dissector tip being movable between a first position and a second position.
When modifying Beardsley et al. in view of Schuckmann et al., the anvil and dissector tip are interpreted as the articulation joint, wherein the anvil is the first body and the dissector tip is the second body.  Since Beardsley et al. disclose the dissector tip on the distal end of the anvil, the retaining member would have to be situated on the distal end of the anvil in order to engage with the dissector tip.
Therefore, when modifying Beardsley et al. in view of Schuckmann et al., the person of ordinary skill in the art would have the retaining member supported on the distal portion of the anvil, and have the retaining member engaged with the dissector tip to releasably retain the dissector tip in one of the first or second positions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        May 12, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731